Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

 Claims 1-11, 17-26 are pending.
Upon further review, form T6 is not found to be allowable.

Response to the arguments:-
The amendment to claim 1, 3, 4, 7, 8, 11, 17-21 and the arguments overcome the rejection over WO 2016/124149. 
New Rejections:-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 10, and 22-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2013/184681 to Smith Nicholas et al. 
The reference teaches form I of 
    PNG
    media_image1.png
    120
    298
    media_image1.png
    Greyscale
 and the figure I, XPRD of form A.

    PNG
    media_image2.png
    577
    906
    media_image2.png
    Greyscale


Applicants form T6 of  compound Apalutamide,   
    PNG
    media_image3.png
    186
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    244
    365
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    552
    472
    media_image5.png
    Greyscale

 The main peak it at the same position before 15.9 and at 14.0. 
 However, when one expands the graph, it is clear that the tallest peak is between 14 and 15 and there is a peak at 16-17.
Applicant’s numbers do not match up with the XRDP. 

Therefore T6 form is anticipated over form A of WO’681. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,6, 10, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/184681 to Smith Nicholas et al.
 Applicants claims are drawn to different forms of Apalutamide. 
Form T6 has a XRPD of the following, 

    PNG
    media_image4.png
    244
    365
    media_image4.png
    Greyscale



Scope and Content of Prior Art and the claims MPEP 2141.02 



    PNG
    media_image2.png
    577
    906
    media_image2.png
    Greyscale
 at 40 degrees and 75% RH.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference and the applicants XRPD, both are within the 2 theta range. The small peaks may also be those of impurities . Applicants do not recite a 100% pure compound, and also the conditions of the measurement of the XRDP is not identical. It may have some remnants of a solvent and applicants  measurement is at 27degrees using a CuK alpha, lambda =1.5418 A, that of form A is Mo-K (alpha), Lambda 0.71073 A.( table 1 page 34 of the reference.)
So the instrument conditions are different and therefore slight variation in the XRDP is to be expected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Conclusion

Claims 1, 3-5, 7, 8, 11, 17-21 are allowable. 
Claims 2, 6, 10, and 22-26 are not allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 11, 2021.